DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/05/2020, 04/12/2021 and 07/19/2021 have being considered by the examiner.


Claim Objections
Claims 11-12, are objected to because of the following informalities:
In Claim 11, Line 2, the term “request in response to the identifying the object” should be changed to, “request in response to the identifying of the object” for grammatical issues. 
In Claim 12, Line 8, the term “through a camera of the HMD device” should be changed to, “through the camera of the HMD device” for indefinite issues to prevent a rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Appropriate correction is required. Please read MPEP 2173.05(b)


Double Patenting

In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 12 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 14, and 19 of Patent No.: US 10,860,087 B2 in view of Haddick et al. (US 2013/0127980 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application and the Patent No.: US 10,860,087 B2 are claiming common subject matter, as follows:

This Application No. 17/090361
Patent No.: US 10,860,087 B2
Claim 1: A method of displaying a virtual screen, performed by a glass type head- mounted display (HMD) device,
 the method comprising: obtaining, through a camera of the HMD device, an image of an object in an actual space; identifying the object based on the obtained image;  (Line 1-5)
obtaining an input for selecting a virtual object included in the virtual screen, the input including at least one of a gesture or a voice; and based on the obtained input, outputting, through the projector of the HMD device, light for information related to the selected virtual object. (Line 9-12)

outputting, through a projector of the HMD device, light related to a virtual screen based on the identified object such that, in a user's view, the virtual screen is displayed on the object;





Claim 12: A glass type head-mounted display (HMD) device for displaying a virtual screen, the HMD device comprising: a camera; a projector; a waveguide to deliver light output from the projector toward an eye of a user of the HMD device; and at least one processor configured to: control to obtain, through a camera of the HMD device, an image of an object in an actual space; identify the object based on the obtained image; (Line 1-10)
obtain an input for selecting a virtual object included in the virtual screen, the input including at least one of a gesture or a voice; and based on the obtained input, control to output, through the projector of the H ID device, light for information related to the selected virtual object. (Line 14-17)

control to output, through a projector of the HMD device, light related to a virtual screen based on the identified object such that, in a user's view, the virtual screen is displayed on the object;



Claim 20: A non-transitory computer-readable recording medium having recorded thereon at least one program including instructions for performing a method of displaying a virtual screen, performed by a glass type head-mounted display (HMD) device, the method comprising: obtaining, through a camera of the HMD device, an image of an object in an actual space; identifying the object based on the obtained image; (Line 1-7)
obtaining an input for selecting a virtual object included in the virtual screen, the input including at least one of a gesture or a voice; and based on the obtained input, outputting, through the projector of the HMD device, light for information related to the selected virtual object. (Line 11-14)

outputting, through a projector of the HMD device, light related to a virtual screen based on the identified object such that, in a user's view, the virtual screen is displayed on the object;

Claim 1: A method of displaying a virtual screen, performed by a glass type head-mounted display (HMD) device, 
the method comprising: obtaining, through a camera of the HMD device, an image of a screen displayed on an electronic device (wherein the image of a screen displayed on an electronic device is the object) in an actual space; identifying the screen obtained through the camera based on the obtained image;
 detecting a user input for selecting an object included in the virtual screen, the user input including at least one of a gesture or a voice; and based on the detected user input, outputting, through the projector of the HMD device, light for information related to the selected object, (Line 1-7, 11-14)







Claim 14 A glass type head-mounted display (HMD) device for displaying a virtual screen, the HMD device comprising: a camera; a projector; a display comprising a waveguide to deliver light output from the projector toward an eye of a user of the HMD device; and at least one processor configured to: control to obtain, through the camera, an image of a screen displayed on an electronic device (wherein the image of a screen displayed on an electronic device is the object) in an actual space, identify the screen obtained through the camera based on the obtained image, detect a user input for selecting an object included in the virtual screen, the user input including at least one of a gesture or a voice, and based on the detected user input, control to output, through the projector, light for information related to the selected object, (Line 1-11, 15-18)






Claim 19: A non-transitory computer-readable recording medium having recorded thereon at least one program including instructions for performing a method of displaying a virtual screen, performed by a glass type head- mounted display (HMD) device, the method comprising: obtaining, through a camera of the HMD device, an image of a screen on an electronic device (wherein the image of a screen displayed on an electronic device is the object) in an actual space; identifying the screen obtained through the camera based on the obtained image; detecting a user input for selecting an object included in the virtual screen, the user input including at least one of a gesture or a voice; and based on the detected user input, outputting, through the projector of the HMD device, light for information related to the selected object., (Line 1-8, and 13-15)



Patent No.: US 10,860,087 B2, claim 1 as stated in the table above fails to disclose outputting, through a projector of the HMD device, light related to a virtual screen based on the identified object such that, in a user's view, the virtual screen is displayed on the object.
However, Haddick et al. (US 2013/0127980 A1), teaches outputting, through a projector (Fig. 21, #2114 called a microprojector. Paragraph [0540-0541]) of the HMD device, light related to a virtual screen based on the identified object such that, in a user's view, the virtual screen is displayed on the object (Fig. 6 and Fig. 15C. Paragraph [0508]-Haddick discloses Fig. 6 depicts an embodiment of the eyepiece #600 with a see-through or translucent lens #602.  A projected image #618 can be seen on the lens #602.  In this embodiment, the image #618 that is being projected onto the lens #602 happens to be an augmented reality version of the scene that the wearer is seeing, wherein tagged points of interest (POI) in the field of view are displayed to the wearer.  The augmented reality version may be enabled by a forward facing camera embedded in the eyepiece (not shown in FIG. 6) that images what the wearer is looking and identifies the location/POI. Using location or identification data, a database may be accessed by the eyepiece for information that may be overlaid, projected or otherwise displayed with what is being seen.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of the Patent No.: US 10,860,087 B2, of having a method of displaying a virtual screen, performed by a glass type head- mounted display (HMD) device, the method comprising: obtaining, through a camera of the HMD device, an image of an object in an actual space; identifying the object based on the obtained image, with the teachings of Haddick et al. (US 2013/0127980 A1), of having wherein outputting, through a projector of the HMD device, light related to a virtual screen based on the identified object such that, in a user's view, the virtual screen is displayed on the object.
The motivation behind the modification would have been to obtain a head-mount type display device that enhances input functionality and vision experience with little discomfort.


Patent No.: US 10,860,087 B2, claim 14 as stated in the table above fails to disclose control to output, through a projector of the HMD device, light related to a virtual screen based on the identified object such that, in a user's view, the virtual screen is displayed on the object.
However, Haddick et al. (US 2013/0127980 A1), teaches control to output, through a projector (Fig. 21, #2114 called a microprojector. Paragraph [0540-0541]) of the HMD device, light related to a virtual screen based on the identified object such that, in a user's view, the virtual screen is displayed on the object (Fig. 6 and Fig. 15C. Paragraph [0508]-Haddick discloses Fig. 6 depicts an embodiment of the eyepiece #600 with a see-through or translucent lens #602.  A projected image #618 can be seen on the lens #602.  In this embodiment, the image #618 that is being projected onto the lens #602 happens to be an augmented reality version of the scene that the wearer is seeing, wherein tagged points of interest (POI) in the field of view are displayed to the wearer.  The augmented reality version may be enabled by a forward facing camera embedded in the eyepiece (not shown in FIG. 6) that images what the wearer is looking and identifies the location/POI. Using location or identification data, a database may be accessed by the eyepiece for information that may be overlaid, projected or otherwise displayed with what is being seen.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of the Patent No.: US 10,860,087 B2, of having a glass type head-mounted display (HMD) device for displaying a virtual screen, the HMD device comprising: a camera; a projector; a waveguide to deliver light output from the projector toward an eye of a user of the HMD device; and at least one processor configured to: control to obtain, through a camera of the HMD device, an image of an object in an actual space; identify the object based on the obtained image, with the teachings of Haddick et al. (US 2013/0127980 A1), of having wherein control to output, through a projector of the HMD device, light related to a virtual screen based on the identified object such that, in a user's view, the virtual screen is displayed on the object.
The motivation behind the modification would have been to obtain a head-mount type display device that enhances input functionality and vision experience with little discomfort.


Patent No.: US 10,860,087 B2, claim 19 as stated in the table above fails to disclose outputting, through a projector of the HMD device, light related to a virtual screen based on the identified object such that, in a user's view, the virtual screen is displayed on the object.
However, Haddick et al. (US 2013/0127980 A1), teaches outputting, through a projector (Fig. 21, #2114 called a microprojector. Paragraph [0540-0541]) of the HMD device, light related to a virtual screen based on the identified object such that, in a user's view, the virtual screen is displayed on the object (Fig. 6 and Fig. 15C. Paragraph [0508]-Haddick discloses Fig. 6 depicts an embodiment of the eyepiece #600 with a see-through or translucent lens #602.  A projected image #618 can be seen on the lens #602.  In this embodiment, the image #618 that is being projected onto the lens #602 happens to be an augmented reality version of the scene that the wearer is seeing, wherein tagged points of interest (POI) in the field of view are displayed to the wearer.  The augmented reality version may be enabled by a forward facing camera embedded in the eyepiece (not shown in FIG. 6) that images what the wearer is looking and identifies the location/POI. Using location or identification data, a database may be accessed by the eyepiece for information that may be overlaid, projected or otherwise displayed with what is being seen.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of the Patent No.: US 10,860,087 B2, of having a non-transitory computer-readable recording medium having recorded thereon at least one program including instructions for performing a method of displaying a virtual screen, performed by a glass type head-mounted display (HMD) device, the method comprising: obtaining, through a camera of the HMD device, an image of an object in an actual space; identifying the object based on the obtained image, with the teachings of Haddick et al. (US 2013/0127980 A1), of having wherein outputting, through a projector of the HMD device, light related to a virtual screen based on the identified object such that, in a user's view, the virtual screen is displayed on the object.
The motivation behind the modification would have been to obtain a head-mount type display device that enhances input functionality and vision experience with little discomfort.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 7, 11-13, 15, 18, and 20, are rejected under 35 U.S.C. 103 as being unpatentable over Haddick et al. (US 2013/0127980 A1), hereinafter referenced as Haddick and in view of Starner et al. (US 2013/0016070 A1), hereinafter referenced as Starner.


Regarding Claim 1, Haddick teaches a method of displaying a virtual screen (Fig. 6 and Fig. 15C. Paragraph [0508 and 0647]), performed by a glass type head- mounted display (HMD) device (Fig. 6 and Fig. 15C, #600 and 1502C, called an eyepiece. Paragraph [0508 and 0647]), the method comprising: obtaining, through a camera (Fig. 21, #2130 called a camera or image sensor. Paragraph [0460]) of the HMD device (Fig. 6 and Fig. 15C, #600 and 1502C, called an eyepiece. Paragraph [0508 and 0647]), an image of an object in an actual space (Fig. 6 and Fig. 15C. Paragraph [0508]-Haddick discloses Fig. 6 depicts an embodiment of the eyepiece #600 with a see-through or translucent lens #602.  A projected image #618 can be seen on the lens #602.  In this embodiment, the image #618 that is being projected onto the lens #602 happens to be an augmented reality version of the scene that the wearer is seeing, wherein tagged points of interest (POI) in the field of view are displayed to the wearer.  The augmented reality version may be enabled by a forward facing camera embedded in the eyepiece (not shown in Fig. 6) that images what the wearer is looking and identifies the location/POI. Please also read paragraph [0647]); identifying the object based on the obtained image (Fig. 6 and Fig. 15C. Paragraph [0508]-Haddick discloses the video output may thus be used to help determine the user's location, or may be sent remotely to others to assist in helping to locate the location of the wearer, or for any other purpose.  Other detection technologies, such as GPS, RFID, manual input, and the like, may be used to determine a wearer's location.  Using location or identification data, a database may be accessed by the eyepiece for information that may be overlaid, projected or otherwise displayed with what is being seen.); outputting, through a projector (Fig. 21, #2114 called a microprojector. Paragraph [0540-0541]) of the HMD device, light related to a virtual screen based on the identified object such that, in a user's view, the virtual screen is displayed on the object (Fig. 6 and Fig. 15C. Paragraph [0508]-Haddick discloses Fig. 6 depicts an embodiment of the eyepiece #600 with a see-through or translucent lens #602.  A projected image #618 can be seen on the lens #602.  In this embodiment, the image #618 that is being projected onto the lens #602 happens to be an augmented reality version of the scene that the wearer is seeing, wherein tagged points of interest (POI) in the field of view are displayed to the wearer.  The augmented reality version may be enabled by a forward facing camera embedded in the eyepiece (not shown in FIG. 6) that images what the wearer is looking and identifies the location/POI. Using location or identification data, a database may be accessed by the eyepiece for information that may be overlaid, projected or otherwise displayed with what is being seen.).
Haddick fail to explicitly teach obtaining an input for selecting a virtual object included in the virtual screen, the input including at least one of a gesture or a voice; and based on the obtained input, outputting, through the projector of the HMD device, light for information related to the selected virtual object.  
However, Starner explicitly teaches obtaining an input for selecting a virtual object included in the virtual screen, the input including at least one of a gesture or a voice (Fig. 6-11, illustrates a virtual object is selected by the rotating of the user`s hand. Paragraph [0082]-Starner discloses movement of the display hand (e.g., tilt and rotation) can be determined and accepted as a user selection.  In one example, movement of the display hand can be interpreted similar to user inputs received from a mouse on a standard computer.  Rotation can be interpreted as a horizontal (x-axis) movement, and tilt can be interpreted as a vertical (y-axis) movement.  Further in paragraph [0084]-Starner discloses in Figs. 7B-7C, the display hand #302 is rotated about the y-axis such that an edge #310 of the display hand #302 faces the user and a thumb of the display hand #302 is rotated away from the user. Upon determining that the display hand #302 has been rotated in this manner (e.g., using any of the methods described above in Fig. 6), components of the system may be configured to highlighted the box that is now at the center location (e.g., box 6).  Fig. 7C illustrates the center box highlighted.); and based on the obtained input, outputting, through the projector (Fig. 3A-B, #210 called a projector. Paragraph [0061]) of the HMD device, light for information related to the selected virtual object (Fig. 7B-C. Paragraph [0084]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Haddick of having a method of displaying a virtual screen, performed by a glass type head- mounted display (HMD) device, the method comprising: obtaining, through a camera of the HMD device, an image of an object in an actual space; identifying the object based on the obtained image; outputting, through a projector of the HMD device, light related to a virtual screen based on the identified object such that, in a user's view, the virtual screen is displayed on the object, with the teachings of Starner of having wherein obtaining an input for selecting a virtual object included in the virtual screen, the input including at least one of a gesture or a voice; and based on the obtained input, outputting, through the projector of the HMD device, light for information related to the selected virtual object.
Wherein having Haddick`s display device wherein obtaining an input for selecting a virtual object included in the virtual screen, the input including at least one of a gesture or a voice; and based on the obtained input, outputting, through the projector of the HMD device, light for information related to the selected virtual object.
The motivation behind the modification would have been to obtain an head mounted display system that enhances the input functionality and image quality displayed, since both Haddick and Starner are head mounted display that monitors the surrounding wherein Haddick head mounted display that uses sensors to identify objects in the surroundings while Starner is an head mounted display system that 


Regarding Claim 2, Haddick in view of Starner teaches the method of claim 1, Haddick further teaches wherein the identifying the object comprises obtaining information related to the object from an electronic device and identifying the object based on the obtained information (Fig. 6 and Fig. 15C. Paragraph [0508]-Haddick discloses the video output may thus be used to help determine the user's location, or may be sent remotely to others to assist in helping to locate the location of the wearer, or for any other purpose.  Other detection technologies, such as GPS, RFID, manual input, and the like, may be used to determine a wearer's location.  Using location or identification data, a database may be accessed by the eyepiece for information that may be overlaid, projected or otherwise displayed with what is being seen. Please also read paragraph [0647-0648]).  

Regarding Claim 4, Haddick in view of Starner teaches the method of claim 2, Haddick further teaches wherein the electronic device is a cloud (Fig. 6 and Fig. 15C. Paragraph [0650]).  

Regarding Claim 7, Haddick in view of Starner teaches the method of claim 1, Haddick further teaches wherein the object is a nature object (Fig. 6 and Fig. 15C, illustrates the a house in a field with trees at the back and sides of it. Paragraph [0647]).  

Regarding Claim 11, Haddick in view of Starner teaches the method of claim 1, Haddick further teaches further comprising obtaining a screen display request in response to the identifying the object and the outputting light for information related to the selected virtual object comprises the outputting the light in response to the obtaining the screen display request (Fig. 6, illustrates the image that a user/wearer of the eyepiece is looking at is identified and information with the image is displayed. Paragraph [0508]-Haddick discloses Fig. 6 depicts an embodiment of the eyepiece #600 with a see-through or translucent lens #602.  A projected image #618 can be seen on the lens #602.  In this embodiment, the image #618 that is being projected onto the lens #602 happens to be an augmented reality version of the scene that the wearer is seeing, wherein tagged points of interest (POI) in the field of view are displayed to the wearer.  The augmented reality version may be enabled by a forward facing camera embedded in the eyepiece (not shown in Fig. 6) that images what the wearer is looking and identifies the location/POI.  In one embodiment, the output of the camera or optical transmitter may be sent to the eyepiece controller or memory for storage, for transmission to a remote location, or for viewing by the person wearing the eyepiece or glasses.  For example, the video output may be streamed to the virtual screen seen by the user.).  

Regarding Claim 12, Haddick teaches a glass type head-mounted display (HMD) device (Fig. 1, #100 called an eyepiece. Paragraph [0540-0541]) for displaying a virtual screen (Fig. 6 and Fig. 15C. Paragraph [0508 and 0647]), the HMD device comprising: a camera (Fig. 21, #2130 called a camera or image sensor. Paragraph [0460]); a projector (Fig. 21, #2114 called a microprojector. Paragraph [0540-0541]); a waveguide (Fig. 21, #2108 called waveguide. Paragraph [0541]) to deliver light output from the projector toward an eye of a user of the HMD device (Fig. 21. Paragraph [0541]-Haddick discloses the lens may be electrically adjustable by the user so that the image seen in the waveguides #2108 are focused for the user. Please also read paragraph [0546]); and at least one processor (Fig. 21, #2140 called an open multimedia applications processor (OMAP) processor board. Paragraph [0461]) configured to: control to obtain, through a camera of the HMD device, an image of an object in an actual space (Fig. 6 and Fig. 15C. Paragraph [0508]-Haddick discloses Fig. 6 depicts an embodiment of the eyepiece #600 with a see-through or translucent lens #602.  A projected image #618 can be seen on the lens #602.  In this embodiment, the image #618 that is being projected onto the lens #602 happens to be an augmented reality version of the scene that the wearer is seeing, wherein tagged points of interest (POI) in the field of view are displayed to the wearer.  The augmented reality version may be enabled by a forward facing camera embedded in the eyepiece (not shown in Fig. 6) that images what the wearer is looking and identifies the location/POI. Please also read paragraph [0647]); identify the object based on the obtained image (Fig. 6 and Fig. 15C. Paragraph [0508]-Haddick discloses the video output may thus be used to help determine the user's location, or may be sent remotely to others to assist in helping to locate the location of the wearer, or for any other purpose.  Other detection technologies, such as GPS, RFID, manual input, and the like, may be used to determine a wearer's location.  Using location or identification data, a database may be accessed by the eyepiece for information that may be overlaid, projected or otherwise displayed with what is being seen.); control to output, through a projector (Fig. 21, #2114 called a microprojector. Paragraph [0540-0541]) of the HMD device, light related to a virtual screen based on the identified object such that, in a user's view, the virtual screen is displayed on the object (Fig. 6 and Fig. 15C. Paragraph [0508]-Haddick discloses Fig. 6 depicts an embodiment of the eyepiece #600 with a see-through or translucent lens #602.  A projected image #618 can be seen on the lens #602.  In this embodiment, the image #618 that is being projected onto the lens #602 happens to be an augmented reality version of the scene that the wearer is seeing, wherein tagged points of interest (POI) in the field of view are displayed to the wearer.  The augmented reality version may be enabled by a forward facing camera embedded in the eyepiece (not shown in FIG. 6) that images what the wearer is looking and identifies the location/POI. Using location or identification data, a database may be accessed by the eyepiece for information that may be overlaid, projected or otherwise displayed with what is being seen.).
Haddick fail to explicitly teach obtain an input for selecting a virtual object included in the virtual screen, the input including at least one of a gesture or a voice; and - 47 -0502-0175-2 (SH-49521-USC1C1-DMC) based on the obtained input, control to output, through the projector of the HMD device, light for information related to the selected virtual object.  
However, Starner explicitly teaches obtain an input for selecting a virtual object included in the virtual screen, the input including at least one of a gesture or a voice (Fig. 6-11, illustrates a virtual object is selected by the rotating of the user`s hand. Paragraph [0082]-Starner discloses movement of the display hand (e.g., tilt and rotation) can be determined and accepted as a user selection.  In one example, movement of the display hand can be interpreted similar to user inputs received from a mouse on a standard computer.  Rotation can be interpreted as a horizontal (x-axis) movement, and tilt can be interpreted as a vertical (y-axis) movement.  Further in paragraph [0084]-Starner discloses in Figs. 7B-7C, the display hand #302 is rotated about the y-axis such that an edge #310 of the display hand #302 faces the user and a thumb of the display hand #302 is rotated away from the user. Upon determining that the display hand #302 has been rotated in this manner (e.g., using any of the methods described above in Fig. 6), components of the system may be configured to highlighted the box that is now at the center location (e.g., box 6).  Fig. 7C illustrates the center box highlighted.); and - 47 -0502-0175-2 (SH-49521-USC1C1-DMC) based on the obtained input, control to output, through the projector (Fig. 3A-B, #210 called a projector. Paragraph [0061]) of the HMD device, light for information related to the selected virtual object (Fig. 7B-C. Paragraph [0084]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Haddick of having a  glass type head-mounted display (HMD) device for displaying a virtual screen, the HMD device comprising: a camera; a projector; a waveguide to deliver light output from the projector toward an eye of a user of the HMD device; and at least one processor configured to: control to obtain, through a camera of the HMD device, an image of an object in an actual space; identify the object based on the obtained image; control to output, through a projector of the HMD device, light related to a virtual screen based on the identified object such that, in a user's view, the virtual screen is displayed on the object, with the teachings of Starner of having wherein obtain an input for selecting a virtual object included in the virtual screen, the input including at least one of a gesture or a voice; and  based on the obtained input, control to output, through the projector of the HMD device, light for information related to the selected virtual object.
Wherein having Haddick`s display device wherein obtain an input for selecting a virtual object included in the virtual screen, the input including at least one of a gesture or a voice; and  based on the obtained input, control to output, through the projector of the HMD device, light for information related to the selected virtual object.
The motivation behind the modification would have been to obtain an head mounted display system that enhances the input functionality and image quality displayed, since both Haddick and Starner are head mounted display that monitors the surrounding wherein Haddick head mounted display that uses sensors to identify objects in the surroundings while Starner is an head mounted display system that monitors the gestures of the user.  Please see Haddick et al. (US 2013/0127980 A1), Paragraph [0030] and Starner (US 2013/0016070 A1), Paragraph [0005].


Regarding Claim 13, Haddick in view of Starner teaches the HMD device of claim 12, Haddick further teaches wherein the at least one processor (Fig. 21, #2140 called an open multimedia applications processor (OMAP) processor board. Paragraph [0461]) configured to obtain information related to the object from an electronic device and identify the object based on the obtained information (Fig. 6 and Fig. 15C. Paragraph [0508]-Haddick discloses the video output may thus be used to help determine the user's location, or may be sent remotely to others to assist in helping to locate the location of the wearer, or for any other purpose.  Other detection technologies, such as GPS, RFID, manual input, and the like, may be used to determine a wearer's location.  Using location or identification data, a database may be accessed by the eyepiece for information that may be overlaid, projected or otherwise displayed with what is being seen. Please also read paragraph [0647-0648]).  
  
Regarding Claim 15, Haddick in view of Starner teaches the HMD device of claim 13, Haddick further teaches wherein the electronic device is a cloud (Fig. 6 and Fig. 15C. Paragraph [0650]).  

Regarding Claim 18, Haddick in view of Starner teaches the HMD device of claim 12, Haddick further teaches wherein the object is a nature object (Fig. 6 and Fig. 15C, illustrates the a house in a field with trees at the back and sides of it. Paragraph [0647]).   

Regarding Claim 20, Haddick teaches a non-transitory computer-readable recording medium having recorded thereon at least one program including instructions for performing a method of displaying a virtual screen (Fig. 6 and Fig. 15C. Paragraph [0462]-Haddick discloses a digital signal processor (DSP) may be programmed and/or configured to receive video feed information and configure the video feed to drive whatever type of image source is being used with the optical display. Further in paragraph [0463]-Haddick discloses the DSP may include at least one computer readable medium or memory for holding instructions programmed and for containing data structures, tables, records, or other data necessary to drive the optical display.), performed by a glass type head-mounted display (HMD) device (Fig. 6 and Fig. 15C, #600 and 1502C, called an eyepiece. Paragraph [0508 and 0647]), the method comprising: obtaining, through a camera (Fig. 21, #2130 called a camera or image sensor. Paragraph [0460]) of the HMD device, an image of an object in an actual space (Fig. 6 and Fig. 15C. Paragraph [0508]-Haddick discloses Fig. 6 depicts an embodiment of the eyepiece #600 with a see-through or translucent lens #602.  A projected image #618 can be seen on the lens #602.  In this embodiment, the image #618 that is being projected onto the lens #602 happens to be an augmented reality version of the scene that the wearer is seeing, wherein tagged points of interest (POI) in the field of view are displayed to the wearer.  The augmented reality version may be enabled by a forward facing camera embedded in the eyepiece (not shown in Fig. 6) that images what the wearer is looking and identifies the location/POI. Please also read paragraph [0647]); identifying the object based on the obtained image (Fig. 6 and Fig. 15C. Paragraph [0508]-Haddick discloses the video output may thus be used to help determine the user's location, or may be sent remotely to others to assist in helping to locate the location of the wearer, or for any other purpose.  Other detection technologies, such as GPS, RFID, manual input, and the like, may be used to determine a wearer's location.  Using location or identification data, a database may be accessed by the eyepiece for information that may be overlaid, projected or otherwise displayed with what is being seen.); - 48 -0502-0175-2 (SH-49521-USC1C1-DMC) outputting, through a projector (Fig. 21, #2114 called a microprojector. Paragraph [0540-0541]) of the HMD device, light related to a virtual screen based on the identified object such that, in a user's view, the virtual screen is displayed on the object (Fig. 6 and Fig. 15C. Paragraph [0508]-Haddick discloses Fig. 6 depicts an embodiment of the eyepiece #600 with a see-through or translucent lens #602.  A projected image #618 can be seen on the lens #602.  In this embodiment, the image #618 that is being projected onto the lens #602 happens to be an augmented reality version of the scene that the wearer is seeing, wherein tagged points of interest (POI) in the field of view are displayed to the wearer.  The augmented reality version may be enabled by a forward facing camera embedded in the eyepiece (not shown in FIG. 6) that images what the wearer is looking and identifies the location/POI. Using location or identification data, a database may be accessed by the eyepiece for information that may be overlaid, projected or otherwise displayed with what is being seen.).
Haddick fail to explicitly teach obtaining an input for selecting a virtual object included in the virtual screen, the input including at least one of a gesture or a voice; and based on the obtained input, outputting, through the projector of the HMD device, light for information related to the selected virtual object.
However, Starner explicitly teaches obtaining an input for selecting a virtual object included in the virtual screen, the input including at least one of a gesture or a voice (Fig. 6-11, illustrates a virtual object is selected by the rotating of the user`s hand. Paragraph [0082]-Starner discloses movement of the display hand (e.g., tilt and rotation) can be determined and accepted as a user selection.  In one example, movement of the display hand can be interpreted similar to user inputs received from a mouse on a standard computer.  Rotation can be interpreted as a horizontal (x-axis) movement, and tilt can be interpreted as a vertical (y-axis) movement.  Further in paragraph [0084]-Starner discloses in Figs. 7B-7C, the display hand #302 is rotated about the y-axis such that an edge #310 of the display hand #302 faces the user and a thumb of the display hand #302 is rotated away from the user. Upon determining that the display hand #302 has been rotated in this manner (e.g., using any of the methods described above in Fig. 6), components of the system may be configured to highlighted the box that is now at the center location (e.g., box 6).  Fig. 7C illustrates the center box highlighted.); and based on the obtained input, outputting, through the projector (Fig. 3A-B, #210 called a projector. Paragraph [0061]) of the HMD device, light for information related to the selected virtual object (Fig. 7B-C. Paragraph [0084]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Haddick of having a non-transitory computer-readable recording medium having recorded thereon at least one program including instructions for performing a method of displaying a virtual screen, performed by a glass type head-mounted display (HMD) device, the method comprising: obtaining, through a camera of the HMD device, an image of an object in an actual space; identifying the object based on the obtained image; outputting, through a projector of the HMD device, light related to a virtual screen based on the identified object such 
Wherein having Haddick`s display device wherein obtaining an input for selecting a virtual object included in the virtual screen, the input including at least one of a gesture or a voice; and based on the obtained input, outputting, through the projector of the HMD device, light for information related to the selected virtual object.
The motivation behind the modification would have been to obtain an head mounted display system that enhances the input functionality image quality displayed, since both Haddick and Starner are head mounted display that monitors the surrounding wherein Haddick head mounted display that uses sensors to identify objects in the surroudings while Starner is an head mounted display system that monitors the gestures of the user.  Please see Haddick et al. (US 2013/0127980 A1), Paragraph [0030] and Starner (US 2013/0016070 A1), Paragraph [0005].


Claims 3, and 14, are rejected under 35 U.S.C. 103 as being unpatentable over Haddick et al. (US 2013/0127980 A1), hereinafter referenced as Haddick and in view of Starner et al. (US 2013/0016070 A1), hereinafter referenced as Starner and in further view of KANG (US 2012/0302289 A1), hereinafter referenced as KANG.

Regarding Claim 3, Haddick in view of Starner teaches the method of claim 2, Haddick in view of Starner fail to explicitly teach wherein the electronic device comprises the object.  
However, KANG explicitly teaches wherein the electronic device comprises the object (Fig. 13. Paragraph [0102]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Haddick in view of Starner of having a method of displaying a virtual screen, performed by a glass type head- mounted display (HMD) device, 
Wherein having Haddick`s display device wherein the electronic device comprises the object.
The motivation behind the modification would have been to obtain an head mounted display system that enhances the input functionality and image quality displayed, since both Haddick and KANG are head mounted display that monitors the surrounding wherein Haddick head mounted display that uses sensors to identify objects in the surroundings while KANG is an head mounted display system that monitors the gestures of the user.  Please see Haddick et al. (US 2013/0127980 A1), Paragraph [0030] and KANG (US 20120302289 A1), Paragraph [0012].


Regarding Claim 14, Haddick in view of Starner teaches the HMD device of claim 13, Haddick in view of Starner fail to explicitly teach wherein the electronic device comprises the object.  
However, KANG explicitly teaches wherein the electronic device comprises the object (Fig. 13. Paragraph [0102]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Haddick in view of Starner of having a glass type head-mounted display (HMD) device for displaying a virtual screen, the HMD device comprising: a camera; a projector; a waveguide to deliver light output from the projector toward an eye of a user of the HMD device; and at least one processor configured to: control to obtain, through a camera of the HMD device, an image of an object in an actual space; identify the object based on the obtained image; control to output, through a projector of the HMD device, light related to a virtual screen based on the identified object such that, in a user's view, the virtual screen is displayed on the object, with the teachings of KANG of having wherein the electronic device comprises the object.
Wherein having Haddick`s display device wherein the electronic device comprises the object.
.


Claims 5, and 16, are rejected under 35 U.S.C. 103 as being unpatentable over Haddick et al. (US 2013/0127980 A1), hereinafter referenced as Haddick and in view of Starner et al. (US 2013/0016070 A1), hereinafter referenced as Starner and in further view of Miller et al. (US 2014/0306866 A1), hereinafter referenced as Miller.

Regarding Claim 5, Haddick in view of Starner teaches the method of claim 2, Haddick in view of Starner fail to explicitly teach wherein the electronic device is the HMD device.  
However, Miller explicitly teaches wherein the electronic device is the HMD device (Fig. 9A-B. Paragraph [0115]-Miller discloses wherein a first user #901 (interfacing a digital world of the system #100 in a blended virtual interface mode) and first object #902 appear as virtual objects to a second user #922 interfacing the same digital world of the system #100 in a full virtual reality mode. The first user #901 and first object #902 are shown in a first portion #910 of Fig. 9A as physical objects in the physical world.  In a second portion #920 of FIG. 9A, the first user #901 and first object #902 are shown as they appear to the second user #922 interfacing the same digital world of the system #100 in a full virtual reality mode: as the first rendered physical object #931 and second rendered physical object #932 (wherein the electronic device is the device from portion #910.).).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Haddick in view of Starner of having a method of displaying a virtual screen, performed by a glass type head- mounted display (HMD) device, 
Wherein having Haddick`s display device wherein the electronic device is the HMD device.
The motivation behind the modification would have been to obtain an head mounted display system that enhances the input functionality and image quality displayed, since both Haddick and Miller are head mounted display that monitors the surrounding wherein Haddick head mounted display that uses sensors to identify objects in the surroundings while Miller is an head mounted display system that monitors and communicates with a second user.  Please see Haddick et al. (US 2013/0127980 A1), Paragraph [0030] and Miller et al. (US 2014/0306866 A1), Paragraph [0005].

Regarding Claim 16, Haddick in view of Starner teaches the HMD device of claim 13, Haddick in view of Starner fail to explicitly teach wherein the electronic device is the HMD device. 
However, Miller explicitly teaches wherein the electronic device is the HMD device (Fig. 9A-B. Paragraph [0115]-Miller discloses wherein a first user #901 (interfacing a digital world of the system #100 in a blended virtual interface mode) and first object #902 appear as virtual objects to a second user #922 interfacing the same digital world of the system #100 in a full virtual reality mode. The first user #901 and first object #902 are shown in a first portion #910 of Fig. 9A as physical objects in the physical world.  In a second portion #920 of FIG. 9A, the first user #901 and first object #902 are shown as they appear to the second user #922 interfacing the same digital world of the system #100 in a full virtual reality mode: as the first rendered physical object #931 and second rendered physical object #932 (wherein the electronic device is the device from portion #910.).).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Haddick in view of Starner of having a a glass type head-mounted display (HMD) device for displaying a virtual screen, the HMD device 
Wherein having Haddick`s display device wherein the electronic device is the HMD device.
The motivation behind the modification would have been to obtain an head mounted display system that enhances the input functionality and image quality displayed, since both Haddick and Miller are head mounted display that monitors the surrounding wherein Haddick head mounted display that uses sensors to identify objects in the surroundings while Miller is an head mounted display system that monitors and communicates with a second user.  Please see Haddick et al. (US 2013/0127980 A1), Paragraph [0030] and Miller et al. (US 2014/0306866 A1), Paragraph [0005].


Claims 6, 8, 17, and 19, are rejected under 35 U.S.C. 103 as being unpatentable over Haddick et al. (US 2013/0127980 A1), hereinafter referenced as Haddick and in view of Starner et al. (US 2013/0016070 A1), hereinafter referenced as Starner and in further view of CHI et al. (US 2015/0061997 A1), hereinafter referenced as CHI.


Regarding Claim 6, Haddick in view of Starner teaches the method of claim 1, Haddick in view of Starner fail to explicitly teach wherein the object is either a wrist band or a sticker having limited functions or having no function.  
However, CHI explicitly teaches wherein the object is either a wrist band or a sticker having limited functions or having no function (Fig. 7 and Fig. 9A. Paragraph [0158]-CHI discloses Figs. 7(a) to 7(c) are diagrams illustrating a change of the operation time using the watch-type terminal #400.  Referring to Fig. 7(a), the operation data #701 that is output to the display unit #520 of the glasses-type terminal #500 is transmitted to the watch-type terminal #400 according to the detection of the watch-type terminal #400 by the camera #510. Further in paragraph [0178]-CHI discloses when handling information #801 on an object #800 is detected by the camera #510 of the glasses-type terminal #500, the glasses-type terminal #500 stores the handling information #801.  The handling information #801 is output to the display unit #520 of the glasses-type terminal #500.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Haddick in view of Starner of having a method of displaying a virtual screen, performed by a glass type head- mounted display (HMD) device, the method comprising: obtaining, through a camera of the HMD device, an image of an object in an actual space; identifying the object based on the obtained image; outputting, through a projector of the HMD device, light related to a virtual screen based on the identified object such that, in a user's view, the virtual screen is displayed on the object, with the teachings of CHI of having wherein the object is either a wrist band or a sticker having limited functions or having no function.
Wherein having Haddick`s display device wherein the object is either a wrist band or a sticker having limited functions or having no function.
The motivation behind the modification would have been to obtain an head mounted display system that enhances the input functionality and image quality displayed, since both Haddick and CHI are head mounted display that monitors the surrounding wherein Haddick head mounted display that uses sensors to identify objects in the surroundings while CHI is an head mounted display system that monitors the surrounding.  Please see Haddick et al. (US 2013/0127980 A1), Paragraph [0030] and CHI et al. (US 2015/0061997 A1), Paragraph [0009].

Regarding Claim 8, Haddick in view of Starner teaches the method of claim 1, Although, Haddick teaches the virtual screen. Haddick in view of Starner fail to explicitly teach wherein the virtual screen comprises a virtual watch image.  
However, CHI explicitly teaches wherein the virtual screen comprises a virtual watch image (Fig. 7 and Fig. 9A. Paragraph [0158]-CHI discloses Figs. 7(a) to 7(c) are diagrams illustrating a change of the operation time using the watch-type terminal #400.  Referring to Fig. 7(a), the operation data #701 that is output to the display unit #520 of the glasses-type terminal #500 is transmitted to the watch-type terminal #400 according to the detection of the watch-type terminal #400 by the camera #510.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Haddick in view of Starner of having a method of displaying a virtual screen, performed by a glass type head- mounted display (HMD) device, the method comprising: obtaining, through a camera of the HMD device, an image of an object in an actual space; identifying the object based on the obtained image; outputting, through a projector of the HMD device, light related to a virtual screen based on the identified object such that, in a user's view, the virtual screen is displayed on the object, with the teachings of CHI of having wherein the virtual screen comprises a virtual watch image.
Wherein having Haddick`s display device wherein the virtual screen comprises a virtual watch image.
The motivation behind the modification would have been to obtain an head mounted display system that enhances the input functionality and image quality displayed, since both Haddick and CHI are head mounted display that monitors the surrounding wherein Haddick head mounted display that uses sensors to identify objects in the surroundings while CHI is an head mounted display system that monitors the surrounding.  Please see Haddick et al. (US 2013/0127980 A1), Paragraph [0030] and CHI et al. (US 2015/0061997 A1), Paragraph [0009].

Regarding Claim 17, Haddick in view of Starner teaches the HMD device of claim 12, Haddick in view of Starner fail to explicitly teach wherein the object is either a wrist band or a sticker having limited functions or having no function.  
However, CHI explicitly teaches wherein the object is either a wrist band or a sticker having limited functions or having no function (Fig. 7 and Fig. 9A. Paragraph [0158]-CHI discloses Figs. 7(a) to 7(c) are diagrams illustrating a change of the operation time using the watch-type terminal #400.  Referring to Fig. 7(a), the operation data #701 that is output to the display unit #520 of the glasses-type terminal #500 is transmitted to the watch-type terminal #400 according to the detection of the watch-type terminal #400 by the camera #510. Further in paragraph [0178]-CHI discloses when handling information #801 on an object #800 is detected by the camera #510 of the glasses-type terminal #500, the glasses-type terminal #500 stores the handling information #801.  The handling information #801 is output to the display unit #520 of the glasses-type terminal #500.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Haddick in view of Starner of having a glass type head-mounted display (HMD) device for displaying a virtual screen, the HMD device comprising: a camera; a projector; a waveguide to deliver light output from the projector toward an eye of a user of the HMD device; and at least one processor configured to: control to obtain, through a camera of the HMD device, an image of an object in an actual space; identify the object based on the obtained image; control to output, through a projector of the HMD device, light related to a virtual screen based on the identified object such that, in a user's view, the virtual screen is displayed on the object, with the teachings of CHI of having wherein the object is either a wrist band or a sticker having limited functions or having no function.
Wherein having Haddick`s display device wherein the object is either a wrist band or a sticker having limited functions or having no function.
The motivation behind the modification would have been to obtain an head mounted display system that enhances the input functionality and image quality displayed, since both Haddick and CHI are head mounted display that monitors the surrounding wherein Haddick head mounted display that uses sensors to identify objects in the surroundings while CHI is an head mounted display system that monitors the surrounding.  Please see Haddick et al. (US 2013/0127980 A1), Paragraph [0030] and CHI et al. (US 2015/0061997 A1), Paragraph [0009].

Regarding Claim 19, Haddick in view of Starner teaches the HMD device of claim 12, Although, Haddick teaches the virtual screen. Haddick in view of Starner fail to explicitly teach wherein the virtual screen comprises a virtual watch image. 
However, CHI explicitly teaches wherein the virtual screen comprises a virtual watch image (Fig. 7 and Fig. 9A. Paragraph [0158]-CHI discloses Figs. 7(a) to 7(c) are diagrams illustrating a change of the operation time using the watch-type terminal #400.  Referring to Fig. 7(a), the operation data #701 that is output to the display unit #520 of the glasses-type terminal #500 is transmitted to the watch-type terminal #400 according to the detection of the watch-type terminal #400 by the camera #510.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Haddick in view of Starner of having a glass type head-mounted display (HMD) device for displaying a virtual screen, the HMD device comprising: a camera; a projector; a waveguide to deliver light output from the projector toward an eye of a user of the HMD device; and at least one processor configured to: control to obtain, through a camera of the HMD device, an image of an object in an actual space; identify the object based on the obtained image; control to output, through a projector of the HMD device, light related to a virtual screen based on the identified object such that, in a user's view, the virtual screen is displayed on the object, with the teachings of CHI of having wherein the virtual screen comprises a virtual watch image.
Wherein having Haddick`s display device wherein the virtual screen comprises a virtual watch image.
The motivation behind the modification would have been to obtain an head mounted display system that enhances the input functionality and image quality displayed, since both Haddick and CHI are head mounted display that monitors the surrounding wherein Haddick head mounted display that uses sensors to identify objects in the surroundings while CHI is an head mounted display system that monitors the surrounding.  Please see Haddick et al. (US 2013/0127980 A1), Paragraph [0030] and CHI et al. (US 2015/0061997 A1), Paragraph [0009]. 

  
Claims 9-10, are rejected under 35 U.S.C. 103 as being unpatentable over Haddick et al. (US 2013/0127980 A1), hereinafter referenced as Haddick and in view of Starner et al. (US 2013/0016070 A1), hereinafter referenced as Starner and in further view of MACIOCCI et al. (US 2013/0335303 A1), hereinafter referenced as MACIOCCI.


Regarding Claim 9, Haddick in view of Starner teaches the method of claim 1, Although, Haddick teaches the virtual screen and object. Haddick in view of Starner fail to explicitly teach wherein the virtual object comprises at least one of icon.  
However, MACIOCCI explicitly teaches wherein the virtual object comprises at least one of icon (Fig. 4D. Paragraph [0036]-MACIOCCI discloses the HMD may display an icon indicating a length of time the tracking point #320 is located within an active region, such as a progress bar, counter, hourglass, or the like.  Furthermore, in embodiments where the HMD #120 is able to track an object's depth, a selection can be made by moving the physical object in a direction toward or away from the user (e.g., making a "pushing" and/or "pulling" motion).  Depending on desired functionality, the method of selection may be determined by the user by way of, for example, a user preferences menu.).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Haddick in view of Starner of having a method of displaying a virtual screen, performed by a glass type head- mounted display (HMD) device, the method comprising: obtaining, through a camera of the HMD device, an image of an object in an actual space; identifying the object based on the obtained image; outputting, through a projector of the HMD device, light related to a virtual screen based on the identified object such that, in a user's view, the virtual screen is displayed on the object, with the teachings of MACIOCCI of having wherein the virtual object comprises at least one of icon.
Wherein having Haddick`s display device wherein the virtual object comprises at least one of icon.


Regarding Claim 10, Haddick and Starner in view of MACIOCCI teaches the method of claim 9, Haddick in view of Starner fail to explicitly teach wherein the input comprises an input for selecting the at least one of icon.  
However, MACIOCCI explicitly teaches wherein the input comprises an input for selecting the at least one of icon (Fig. 4D. Paragraph [0036]-MACIOCCI discloses the HMD may display an icon indicating a length of time the tracking point #320 is located within an active region, such as a progress bar, counter, hourglass, or the like.  Furthermore, in embodiments where the HMD #120 is able to track an object's depth, a selection can be made by moving the physical object in a direction toward or away from the user (e.g., making a "pushing" and/or "pulling" motion).  Depending on desired functionality, the method of selection may be determined by the user by way of, for example, a user preferences menu.).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Haddick and Starner in view of MACIOCCI of having a method of displaying a virtual screen, performed by a glass type head- mounted display (HMD) device, the method comprising: obtaining, through a camera of the HMD device, an image of an object in an actual space; identifying the object based on the obtained image; outputting, through a projector of the HMD device, light related to a virtual screen based on the identified object such that, in a user's view, the virtual screen is displayed on the object, with the teachings of MACIOCCI of having wherein the input comprises an input for selecting the at least one of icon.
Wherein having Haddick`s display device wherein the input comprises an input for selecting the at least one of icon.




Conclusion
Listed below are the prior arts made of record and not relied upon but are considered pertinent to applicant`s disclosure.
(a)	PARK et al. (US 2014/0285520 A1)- A wearable display device using an augmented reality interface is disclosed.  The disclosed device includes: a sensor unit configured to acquire image information; a watch recognition part configured to recognize a watch worn by a user from the acquired image information; an interface image generator part configured to generate a graphic interface image using the recognized watch as a reference and to show the graphic interface image in the acquired image; a control command recognition part configured to recognize a control command using the graphic interface image;. (Fig. 1. Abstract.). 
(b)	CHO et al. (US 2015/0020081 A1)- As shown in FIG. 2, the digital device 100 may perform communication with various types of external devices 210, 220 and 230.  The digital device 100 may perform pairing with a specific one of the external devices 210, 220 and 230; (illustrates the shape of the watch displayed on the mobile device.). (Fig. 2. Abstract. Please also read paragraph [0063]). 
(c)	Wong et al. (US 2013/0335301 A1)- Exemplary methods and systems relate to detecting physical objects near a substantially transparent head-mounted display (HMD) system and activating a collision-avoidance action to alert a user of the detected objects. Exemplary collision-avoidance actions may include de-emphasizing virtual objects displayed on the HMD to provide a less cluttered view of the physical objects through the substantially transparent display and/or presenting new virtual objects. (Fig. 5A-D. Abstract). 
(d)	HAN et al. (US 2014/0111838 A1)- A method is disclosed for providing a virtual image to a user in a Head-Mounted Display (HMD) device.  The method includes detecting an ambient illumination, calculating a target transmissivity of window provided in the HMD device, based on the ambient illumination, adjusting a transmissivity of the window based on the calculated target transmissivity, and providing a virtual image to the user by projecting light to the window from a projector provided in the HMD device. (Fig. 5. Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEYERE D WILLS-BURNS whose telephone number is (571)272-9752.  The examiner can normally be reached on Monday -Friday, 7:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel (Kumar)) can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHINEYERE D WILLS-BURNS/Primary Examiner, Art Unit 2628